--------------------------------------------------------------------------------

Exhibit 10.1


STOCK REPURCHASE AGREEMENT


THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of July 18, 2014, by and among ASB Bancorp, Inc., a North Carolina Corporation
(the “Company”) and each of the entities listed on Schedule I hereto (each a
“Seller,” and collectively, the “Sellers”).


WITNESSETH:


WHEREAS, as of the date hereof, each Seller is the beneficial owner of the
shares of issued and outstanding common stock, par value $0.01 per share, of the
Company as set forth beside each Seller’s name on Schedule I hereto
(collectively, the “Shares”); and


WHEREAS, Sellers desire to sell, and the Company desires to purchase, the Shares
for the consideration and on the terms set forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and agreements hereinafter set forth, the parties hereto
agree as follows:


ARTICLE I


REPURCHASE OF THE SHARES


1.1               Repurchase.  At the Closing (as hereinafter defined), upon the
terms and subject to the conditions of this Agreement, Sellers agree to sell,
transfer, convey, assign, and deliver the Shares to the Company, and the Company
agrees to purchase and accept delivery of the Shares from the Sellers, in
exchange for the payment by the Company to Seller of a cash purchase price equal
to Twenty Dollars and Zero Cents ($20.00) per Share (the “Purchase Price”).


1.2               Closing.  Subject to the terms set forth in this Agreement,
the closing of the purchase and sale of the Shares (the “Closing”) shall take
place on July 18, 2014 at 10:00 a.m. Eastern Time at the offices of Nelson
Mullins Riley & Scarborough LLP, Poinsett Plaza, Suite 900, 104 South Main
Street, Greenville, South Carolina 29601, or such later date as may be agreed to
by the parties.  At the Closing, the Company shall pay the Purchase Price to
Seller, by wire transfer of immediately available funds pursuant to written
instructions provided in advance by each Seller.  Immediately following the
confirmation of receipt of the wire transfer from the Company of each Seller’s
pro rata share of the Purchase Price to each Seller’s account, Sellers shall
deliver the Shares to the Company or its authorized agents.


ARTICLE II


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to each Seller as follows:


2.1               Organization.  The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of North
Carolina.
1

--------------------------------------------------------------------------------

2.2              Authorization.   The Company has the full legal right,
corporate power, and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby.  This Agreement has been duly
authorized, executed, and delivered by the Company, and all necessary action has
been taken to make this Agreement a legal, valid, and binding obligation of the
Company, enforceable in accordance with its terms.


2.3               Approvals and Consents.  No consents, authorizations, waivers,
filings, registrations or approvals (including regulatory approvals) that have
not been previously obtained are required in connection with the execution and
delivery of this Agreement by the Company, the consummation of the transactions
contemplated hereby or the performance by Company of its obligations hereunder.


2.4               No Other Representations or Warranties.  Except for the
representations and warranties contained in this Agreement, neither the Company
nor any other person on behalf of the Company makes any other express or implied
representation or warranty with respect to the Company or with respect to any
other information provided by or on behalf of the Company.


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF SELLERS


Each Seller represents and warrants to the Company as follows:


3.1               Organization. Each Seller is a limited partnership duly
organized, validly existing, and in good standing under the laws of the State of
Delaware.


3.2              Authorization.  Seller has the full legal right, power, and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly authorized,
executed, and delivered by the Seller, and all necessary action has been taken
to make this Agreement a legal, valid, and binding obligation of the Seller,
enforceable in accordance with its terms.


3.3               Ownership of the Shares.  Each Seller is the sole record owner
of the Shares as specified on Schedule I hereto.  There are no contracts,
commitments, agreements, understandings or arrangements of any kind (contingent
or otherwise) relating to the sale or transfer by Seller of any of its Shares.


3.4               Title.  Seller has good, valid, and marketable title to its
Shares, free and clear of any and all security interest, pledge, lien, charge,
voting agreement, proxy, mortgage, option, adverse claim or ownership or use, or
any other encumbrance of any kind, character, or description whatsoever.


3.5              Approvals and Consents.  No consents, authorizations, waivers,
filings, registrations or approvals that have not been previously obtained are
required in connection with the execution and delivery of this Agreement by
Seller, the consummation of the transactions contemplated hereby or the
performance by Seller of its obligations hereunder.
2

--------------------------------------------------------------------------------

3.6               Information Concerning the Company.   Seller acknowledges that
the Company may be in possession of material non-public information about the
Company and its subsidiaries not known to Seller.  Seller hereby waives any and
all claims and causes of action now or hereafter arising against the Company
based upon or relating to any alleged non-disclosure of such information and
further covenants not to assert any claims against or to sue the Company or any
of its directors, officers, employees, partners, agents or affiliates for any
loss, damage or liability arising from or relating to its offer and sale of
Seller’s Shares pursuant to this Agreement arising out of, based upon or in
connection with any alleged nondisclosure of such information. It is understood
and agreed that neither the Company nor Seller makes any representation or
warranty to the other whatsoever with respect to the business, condition
(financial or otherwise), properties, prospects, creditworthiness, status or
affairs of the Company or any of its subsidiaries, or with respect to the value
of the Shares.


3.7               No Brokers.  Seller is not a party to any agreement,
arrangement, or understanding with any person that could result in the Company
having any obligation or liability for any brokerage fees, commissions, or other
similar fees or expenses relating to this Agreement or the transactions
contemplated hereby.


ARTICLE IV


CLOSING CONDITIONS


4.1               Conditions to the Company’s Obligations.  The obligations of
the Company under Article I to purchase the Shares at the Closing are subject to
the satisfaction of the following conditions:
 
(a)            The representations and warranties made by Sellers shall be true
and  correct in all material respects as of the Closing.


4.2               Conditions to Seller’s Obligations.  The obligations of
Sellers under Article I to sell the Shares at the Closing are subject to the
satisfaction of the following conditions:


(a)            The representations and warranties made by the Company shall be
true  and correct in all material respects as of the Closing.


ARTICLE V


MISCELLANEOUS


5.1               Expenses.  The Company and Sellers shall each bear their own
expenses incurred in connection with this Agreement and the consummation of the
transactions contemplated hereby.


5.2               Specific Performance.  Sellers and the Company agree that
money damages are inadequate and that each will suffer irreparable harm with
respect to a failure to abide by any covenant made under the terms of this
Agreement or any requirement under this Agreement
3

--------------------------------------------------------------------------------

relating to or affecting the sale of the Shares, and that, accordingly, in
addition to any money damages which might be awarded with reasonable certainty,
each shall be entitled to demand specific performance or to seek injunctive
relief whether with regard to a breach or contemplated breach.  All rights,
remedies and benefits specified in this Agreement, including, but not limited to
the rights, remedies and benefits contained in this Section 5.2 are not
exclusive of any rights, remedies or benefits which any party may otherwise
have.


5.3               Notices.  All notices and other communications required
hereunder shall be in writing and delivered personally, delivered by a
recognized next-day courier service or mailed by registered or certified mail. 
All such notices and communications shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:


 
(a)
 if to the Company, to:
 
 
 
 
 
 
 
 
 
ASB Bancorp, Inc.
 
 
 
 
P.O. Box 652
 
 
 
 
Asheville, North Carolina 28802
 
 
 
 
Attention:  Suzanne DeFerie
 
 
 
 
 
 
 
 
with a copy (which shall not constitute notice) to:
 
 
 
 
 
 
 
 
 
Nelson Mullins Riley & Scarborough LLP
 
 
 
 
Poinsett Plaza, Suite 900
 
 
 
 
104 South Main Street
 
 
 
 
Greenville, South Carolina 29605
 
 
 
 
Attention:  Neil E. Grayson
 
 
 
 
 
 
 
(b)
if to Sellers, to:
 
 
 
 
 
 
 
 
 
The Stilwell Group
 
 
 
 
111 Broadway
 
 
 
 
12th Floor
 
 
 
 
New York, NY  10006
 
 
 
 
Attention:  Joseph Stilwell
 



6.4               Governing Law.  This Agreement shall be construed, performed,
and enforced in accordance with, and governed by, the laws of the State of North
Carolina, without giving effect to the principles of conflicts of laws thereof.


6.5              Assignment.  Neither the Company nor any Seller shall transfer
or assign this Agreement or any of its rights, interests, or obligations
hereunder, in whole or in part, whether voluntarily, by operation of law or
otherwise, without the prior written approval of the other party.  Any
assignment made in violation of this Section 6.5 shall be void.


6.6               Severability.  The invalidity of any term or terms of this
Agreement will not affect any other term of this Agreement, which will remain in
full force and effect.
4

--------------------------------------------------------------------------------

6.7               Counterparts.  This Agreement may be executed simultaneously
in counterparts, both of which shall be deemed an original, but all counterparts
so executed will constitute one and the same agreement.


[Signatures on the following page]


5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Stock Repurchase Agreement has been duly executed on
behalf of each of the parties hereto as of the day first above written.


COMPANY:


ASB Bancorp, Inc.
 
 
 
 
 
By:
/s/ Suzanne DeFerie
 
 
 
 
Name: Suzanne DeFerie
 
 
 
 
Title: President and CEO
 
 
 
 
 
 
 
 
 
 
SELLERS:
 
 
 
 
 
 
 
 
 
 
Stilwell Value Partners II, L.P
 
 
Stilwell Value Partners V, L.P.
 
 
By:
/s/ Joseph Stilwell
 
By:
/s/ Joseph Stilwell
 
Name: Joseph Stilwell
 
Name: Joseph Stilwell
 
Title: Managing Member of the General Partner
 
Title: Managing Member of the General Partner
 
 
 
 
 
 
 
Stilwell Value Partners VII, L.P.
 
Stilwell Activist Fund, L.P.
 
 
 
 
 
 
 
By:
/s/ Joseph Stilwell
 
By:
/s/ Joseph Stilwell
 
Name: Joseph Stilwell
 
Name: Joseph Stilwell
 
Title: Managing Member of the General Partner
 
Title: Managing Member of the General Partner
 
 
 
 
 
 
 
Stilwell Activist Investments, L.P.
 
Stilwell Associates, L.P.
 
 
 
 
 
 
 
By :
/s/ Joseph Stilwell
 
By:
/s/ Joseph Stilwell
 
Name: Joseph Stilwell
 
Name: Joseph Stilwell
 
Title: Managing Member of the General Partner
 
Title:  Managing Member of the General Partner
 
 
 
 
 
 
 
Stilwell Partners, L.P.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph Stilwell
 
 
 
 
Name: Joseph Stilwell
 
 
 
 
Title: General Partner
 
 
 
 




--------------------------------------------------------------------------------

SCHEDULE I


LIST OF SELLERS


SELLER
 
SHARES BENEFICIALLY OWNED
 
 
 
Stilwell Value Partners II, L.P
 
50,000
 
 
 
Stilwell Value Partners V, L.P.
 
44,800
 
 
 
Stilwell Value Partners VII, L.P.
 
70,000
 
 
 
Stilwell Activist Fund, L.P.
 
8,140
 
 
 
Stilwell Activist Investments, L.P.
 
89,960
 
 
 
Stilwell Associates, L.P.
 
40,000
 
 
 
Stilwell Partners, L.P.
 
90,000
 
 
 
TOTAL
 
392,900

 
 

--------------------------------------------------------------------------------